

116 SRES 665 IS: Reaffirming the strategic partnership between the United States and Mongolia and recognizing the 30th anniversary of democracy in Mongolia. 
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 665IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Sullivan (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONReaffirming the strategic partnership between the United States and Mongolia and recognizing the 30th anniversary of democracy in Mongolia. Whereas the United States and Mongolia established diplomatic relations in January 1987, and since that time the relationship has grown stronger based on shared strategic interests, security cooperation, democratic values, good governance, and respect for human rights;Whereas, since its peaceful democratic revolution in 1989, through a series of initiatives, Mongolia has charted a successful path to multiparty democracy and a free market economy;Whereas, in 1990, the Government of Mongolia declared an end to a one-party, authoritarian, political system and adopted democratic and free market reforms;Whereas, in 1992, Mongolia adopted a constitution establishing a parliamentary democracy, becoming the first country in Asia to transition from communism to democracy;Whereas Mongolia has shown its commitment to a third neighbor relationship with the United States by sending troops to support United States operations in Iraq from 2003 through 2008 and Afghanistan since 2009, and Mongolia has a strong record of troop contributions to international peacekeeping missions;Whereas successive Mongolian governments have taken notable steps to strengthen civil society, battle corruption, and spur economic development;Whereas the Parliament of Mongolia, the State Great Khural, has engaged with Congress, including through the House Democracy Partnership, thereby promoting responsive and effective governance through peer-to-peer cooperation;Whereas Mongolia began as a partner to the Organization for Security and Co-operation in Europe (OSCE) in 2004, graduated to become a participating state in 2012, and participates actively in the work of the OSCE for stability, peace, and democracy;Whereas Mongolia has regularly invited the OSCE and other organizations to send monitoring teams for its presidential and parliamentary elections;Whereas Mongolia has also been an active member of the Community of Democracies (CoD), a global coalition of states that support adherence to common democratic values and standards, and Mongolia has not only remained active since the founding of the CoD in 2000, but successfully chaired the CoD from 2011 through 2013; Whereas, in addition to supporting the OSCE and CoD, Mongolia supports democratic initiatives while participating in a wide range of other global institutions;Whereas, most recently, on June 24, 2020, Mongolia successfully organized parliamentary elections, strengthening its commitment to democracy and the rule of law; Whereas the success of Mongolia as a democracy and its strategic location, sovereignty, territorial integrity, and ability to pursue an independent foreign policy are highly relevant to the national security of the United States; Whereas the United States has provided support to Mongolia through the Millennium Challenge Corporation through an initial compact signed in 2007 designed to increase economic growth and reduce poverty and a second compact signed in 2018 involving investments in water infrastructure, including supply and wastewater recycling, as well as water sector sustainability; Whereas, on September 20, 2018, the United States and Mongolia signed a joint statement and the Roadmap for Expanded Economic Partnership, outlining the intent to deepen the bilateral commercial relationship through full implementation of the obligations under the Agreement on Transparency in Matters Related to International Trade and Investment between the United States of America and Mongolia, signed at New York September 24, 2013 (in this preamble referred to as the United States-Mongolia Transparency Agreement), and to collaborate in supporting Mongolian small- and medium-sized enterprises through various programs and projects;Whereas, according to the Bureau of the Census, trade between the United States and Mongolia is modest but growing, with total trade in 2019 between the two countries of approximately $217,500,000, including $192,700,000 in United States exports to Mongolia and $24,800,000 in United States imports from Mongolia; Whereas Mongolia is a beneficiary country under the Generalized System of Preferences program, but its use of the program remains low, as, in 2018, only $3,300,000 of exports from Mongolia to the United States were under the program; andWhereas, on July 31, 2019, the United States and Mongolia declared the bilateral relationship a Strategic Partnership and noted the shared desire—(1)to intensify cooperation as strong democracies based on the rule of law through safeguarding and promoting democratic values and human rights, including the freedoms of religion or belief, expression, including internet and media freedom, assembly, and association, anticorruption and fiscal transparency, and youth and emerging leader development;(2)to cooperate in promoting national security and stability across the Indo-Pacific region so that all countries, secure in their sovereignty, are able to pursue economic growth consistent with international law and principles of fair competition;(3)to deepen national security and law-enforcement ties through collaboration on bilateral and multilateral security, judicial, and law-enforcement efforts in the region; (4)to strengthen cooperation in multilateral engagements such as peacekeeping, humanitarian assistance, and disaster preparedness and relief operations;(5)to expand trade and investment relations on a fair and reciprocal basis, support private sector-led growth, fully implement the United States-Mongolia Transparency Agreement, promote women’s entrepreneurship, and continue to explore support for infrastructure under the new United States International Development Finance Corporation with the new tools provided under the BUILD Act of 2018 (22 U.S.C. 9601 et seq.);(6)to strengthen border security, prevent illegal transshipment and trafficking, expand cooperation on civil aviation safety and oversight, and efficiently facilitate legitimate travel between Mongolia and the United States;(7)to increase cooperation in addressing transnational threats such as terrorism, human trafficking, drug trafficking, the proliferation of weapons of mass destruction, cyberattacks, transnational organized crime, pandemics, and other emerging nontraditional security threats;(8)to continue to develop an environment in which civil society, social media, and a free and independent media can flourish; and(9)to maintain high-level official dialogues, encourage bilateral exchanges at all levels of government, and further develop people-to-people exchanges to deepen engagement on issues of mutual interest and concern: Now, therefore, be itThat the Senate—(1)recognizes the importance of the relationship between the United States and Mongolia and remains committed to advancing this Strategic Partnership in the future;(2)emphasizes the importance of free and fair elections in Mongolia;(3)applauds the continued engagement of Mongolia in the Organization for Security and Cooperation in Europe, the Community of Democracies, congressional-parliamentary partnerships, including continued high-level parliamentary exchange, and other institutions that promote democratic values, which reinforces the commitment of the people and the Government of Mongolia to those values and standards;(4)encourages the United States Government to help Mongolia use its benefits under the Generalized System of Preferences program and other relevant programs to increase trade between the United States and Mongolia;(5)urges the United States International Development Finance Corporation to expand activities in Mongolia to support economic development, diversification of the economy of Mongolia, and women-owned small- and medium-sized enterprises;(6)urges private and public support to help diversify the economy of Mongolia through increased cooperation and investments, as well as infrastructure and other vital projects;(7)urges the Department of State, the United States Agency for International Development, and other relevant agencies to continue to support Mongolia's democratic and economic development and efforts on anticorruption; (8)reaffirms the importance of civil society to the continued democratic development of Mongolia; (9)encourages the Government of Mongolia to build a regulatory system that supports and encourages the growth and operation of independent nongovernmental organizations and continues to pursue policies of transparency that uphold democratic values; and (10)encourages the Government of Mongolia to continue legal reform, institutional capacity building, and to improve the independence of other democratic institutions. 